Citation Nr: 0120426	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from May 1968 to December 
1969.  This appeal arises from a June 1999, Department of 
Veterans Affairs Regional Office (VARO), Washington, DC 
rating decision, which denied the appellant entitlement to 
service connection for hypertension secondary to his service-
connected post traumatic stress disorder. 

The appellant raised the issue of entitlement to service 
connection for Type II Diabetes, as the result of Agent 
Orange exposure, in a February 2001 statement.  This issue is 
referred to VARO for appropriate action.

REMAND

Upon review, the appellant's medical record appears to be 
incomplete.  At his May 2001 hearing on appeal before the 
undersigned, the appellant testified that he had received 
treatment for his hypertension at the VA medical center in 
Washington, D.C. in the mid 1980's.  He also testified that 
he had received significant treatment at the VA during the 
year 2000.  The only VA treatment entries of record dated in 
July 1985 refer to a neurological evaluation of his left 
thumb.  The first treatment records regarding hypertension 
are dated in 1995.  VA records referable to treatment for 
hypertension prior to 1995 and subsequent to March 2000 have 
not been associated with the appellant's claims file.  

Under the doctrine of constructive notice set forth in Bell 
v. Derwinski, 2 Vet. App. 611 (1992), evidence that was not 
in the case file but was within the Secretary's control (such 
as VA records), and that predates a Board decision and could 
reasonably have been expected to be part of the record, is 
constructively deemed to have been before the Board at the 
time of its decision.  Bell holds that where documents 
proffered by the appellant are within the Secretary's control 
and could reasonably be expected to be a part of the record 
before the Secretary and the Board, "such documents should be 
a part of the record, and that if they are determinative of 
the claim, then a remand is required."  Sims v. West, 11 Vet. 
App. 237, 239 (1998).
Further development of the medical record is necessary 
because the current medical evidence is is unclear as to the 
relationship between the claimed hypertension and the 
service-connected PTSD.  A March 1997 letter from the 
appellant's VA psychologist, Angela Gilbert, Psy.D., 
referable to the severity of his post traumatic stress 
disorder, indicates that the "extreme amount of tension he 
carries also greatly exacerbates his hypertension (which has 
been difficult to control) and his chronic pain (he has 
lumbar degenerative disc disease).  A July 1999 VA treatment 
entry indicated a diagnosis of "HTN, poorly controlled, one 
can not exclude a significant contribution from PTSD."  A 
September 1999 letter from the appellant's VA psychologists 
reported that the appellant's "hypertension is clearly a 
function of his PTSD."  In a September 1999 VA examination 
report, the examiner reported that "I know of no known 
connection between hypertension and post traumatic stress 
disorder but cannot rule it out."  In a March 2000 entry, 
the appellant's treating physician speculated that 
"[p]erhaps more aggressive treatment with psychotropic 
medication can help decrease his vigilance/tension, to where 
his BP will come down."

The Court has held that pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, this case is REMANDED for the following:

1.  VARO should obtain copies of all VA 
treatment records from the Washington, 
D.C. medical center which have not been 
previously obtained.  These records 
should then be associated with the claims 
file.

2.  VARO should afford the appellant a 
complete cardiologic examination by a 
qualified physician. After reviewing all 
the evidence of record, to include prior 
VA examination reports, the examiner 
should state medical opinions in response 
to each of the following items:

	a) Does the appellant currently have 
hypertension?

	b)  If the appellant has 
hypertension, state whether the 
hypertension is the result of the 
appellant's PTSD.
	c)  If the the appellant has 
hypertension, state whether the 
hypertension has increased in severity as 
a result of the PTSD.

A complete rationale for the opinions 
expressed must be provided.  All 
indicated special studies deemed 
necessary to answer the above questions 
should be accomplished.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
the appellant's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the claims file 
has been reviewed.

3.  VARO must then review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, VARO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, VARO should readjudicate 
the appellant's claim for service 
connection for hypertension.  This must 
include a determination as to whether the 
appellant is entitled to compensation for 
his hypertension in light of the holding 
in Allen, supra.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


